DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
Information Disclosure Statement
The IDS dated 10/26/2021 has been considered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "inorganic filler" in the final paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the “inorganic filler” to read “the second born nitride”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamajima et al (WO 2015/033731, please refer to US 2016/0219700 for English language equivalent and mapping) in view of Takezawa et al (WO  2016/190260, please refer to US 2018/0163015 for English language equivalent and mapping).
Regarding claim 1, Hamajima teaches a resin composition comprising a cyanate compound, a maleimide compound and an epoxy compound ([0063]).  
Hamajima teaches that the cyanate compound is 

    PNG
    media_image1.png
    90
    313
    media_image1.png
    Greyscale
([0065])
which reads on recited formula (A-1).  Hamajima teaches that the cyanate compound is present in the amount from 10 to 60 parts by mass based on 100 parts by mass of the resin composition ([0068]).
Hamajima teaches that the maleimide compound is 

    PNG
    media_image2.png
    125
    309
    media_image2.png
    Greyscale
([0069])
Which reads on the recited formula (B-1) as well as incorporating bis(3-ethyl-5-methyl-4-maleimidophenyl)methane ([0069]). Hamajima teaches that the maleimide compound is present in the amount from 3.0 to 50 parts by mass per 100 parts by mass of the resin composition ([0070]).
Hamajima also teaches that the epoxy can be a combination of a polyoxynapthylene-based epoxy resin and a trisphenol-based epoxy resin ([0077]). Hamajima teaches that the epoxy resin is present in the amount from 5.0 to 90 parts by mass per 100 parts by mass of the resin composition ([0079]).
Hamajima teaches that an inorganic filler can be added to the composition ([0087]) in the amount of 110 to 700 parts by mass based on 100 parts by mass of the resin ([0089].
Hamajima teaches that other additives can be added to the composition ([0097]), however fails to teach the addition of boron nitride particles.  It is noted that the second boron nitride is not mandatorily present.  
Takezawa teaches a resin composition which comprises hexagonal boron nitride particles having an aspect ratio of 2 or more (Abstract).  Takezawa teaches that the boron nitride particles can be single crystal particles ([0069]) and therefore, the boron nitride can be primary hexagonal boron nitride particles.  Takezawa also teaches that the amount of the boron nitride particles is 50% by mass or more with respect to the total solid content ([0016]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the boron nitride particles as taught by Takezawa as an additive in the composition of Hamajima.  
Regarding claims 6 and 16, Hamajima teaches that the epoxy has an epoxy equivalent of 320 g/eq ([0112]).
Regarding claim 7, Hamajima teaches that the composition can further include epoxy resins such as biphenyl aralkyl-based epoxy resins or naphthalene-based epoxy resin ([0077])
Regarding claim 9, Hamajima teaches that the composition further comprises a phenolic resin ([0063]).
Regarding claim 11, Hamajima teaches a prepreg material ([0098]) comprising a base material such as a glass cloth and the resin according to claim 1 with which the base material is impregnated ([0098]).
Regarding claim 12, Hamajima teaches a metal-foil-clad laminate ([0101]) comprising at least one of the prepreg according to claim 11 and metal foil disposed on one surface or both surfaces of the prepreg ([0101]).
Regarding claim 13, Hamajima teaches a resin sheet comprising a support and the resin composition according to claim 1, disposed on the surface of the support ([0098]).
Regarding claim 14, Hamajima teaches a printed circuit board comprising an insulating layer, a conductor layer formed on a surface of the insulating layer where the insulating layer comprises the resin composition according to claim 1 ([0107]-[0108]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamajima et al (WO 2015/033731, please refer to US 2016/0219700 for English language equivalent and mapping) in view of Takezawa et al (WO 2016/190260, please refer to US 2018/0163015 for English language equivalent and mapping) and Kashima et al (US 2015/0034369).
The discussion regarding Hamajima and Takezawa in paragraph 7 above is incorporated here by reference.
	Regarding claim 2, Hamajima teaches that there is no particular limitation on the cyanate compound ([0065]), however, it fails to teach the addition of the recited cyanate compounds.
	Kashima teaches an epoxy based resin compound (Abstract) which contains the following cyanate compound:

    PNG
    media_image3.png
    112
    307
    media_image3.png
    Greyscale
([0034])
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the cyanate compound of Kashima as a component in the compound of Hamajima.  One would have been motivated to do so in order to receive the expected benefit of having superior incombustibility, high curability, and low coefficient of thermal expansion (Kashima, [0030]).
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamajima et al (WO 2015/033731, please refer to US 2016/0219700 for English language equivalent and mapping) in view of Takezawa et al (WO 2016/190260, please refer to US 2018/0163015 for English language equivalent and mapping) and Ebara et al (JP2017-137492, please see machine translation for mapping).
	The discussion regarding Hamajima and Takezawa in paragraph 7 above is incorporated here by reference.
	It is noted that the Ebara reference has a publication date of August 10, 2017.  This is after the foreign priority date of the presently claimed invention of Feb. 7, 2017.  However, upon consideration of the certified foreign priority document, it is noted that the limitation of the maleimide structure (B-2) is 
Regarding claims 4 and 15, Hamajima teaches a resin composition comprising a cyanate compound, a maleimide compound and an epoxy compound ([0063]). However, it fails to teach that the recited maleimide compound.
Ebara teaches a maleimide resin with the following structure:

    PNG
    media_image4.png
    168
    474
    media_image4.png
    Greyscale
(Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the maleimide resin of Ebara as the maleimide component of Hamajima.  One would have been motivated to do so in order to receive the expected benefit of having a material with excellent properties such as curability at low temperatures and heat resistance (Ebara, [0008]).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art fails to teach or suggest a second boron nitride.
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Applicant argues that the limitation “an inorganic filler other than the primary hexagonal boron nitride particles” have been replaced with “wherein the resin composition optionally comprises an inorganic filler other than the primary hexagonal boron nitride particles (D)” and therefore, the 35 USC 112 (a) rejection is resolved.
Examiner’s response:  It appears that the amendment reads “optionally comprising a second boron nitride other than the primary hexagonal boron nitride particles (D)”.  The previously presented 112 first and second paragraph rejections set forth in paragraph 4 and 6 of the office action mailed on October 20, 2020 have been withdrawn in light of applicant’s amendment, however, there is a newly created antecedent basis rejection which is set forth above with a suggested amendment to obviate the rejection.  
Applicant’s argument:  Applicant’s argue that there is support for the final paragraph of the claim 1 regarding the amounts of the primary hexagonal boron nitride particles and the inorganic filler.
Examiner’s response:  The examiner concedes that the specification does support the amounts cited in the final paragraph of claim 1.  The previously presented 112 first and second paragraph rejections set forth in paragraph 4 and 6 of the office action mailed on October 20, 2020 have been withdrawn in light of applicant’s amendment, however, there is a newly created antecedent basis rejection which is set forth above with a suggested amendment to obviate the rejection.  
Applicant’s argument: Applicants note that claim 1 now recites an optional second boron nitride and this is not cited by the art of record.
Examiner’s response:  Regarding claim 1, given that the second boron nitride is an optional component, the prior art still reads on the claimed invention.  However, Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764